DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1, 3-8 are allowed over the prior art of record.

The closest prior art of record is US 20130226433, (hereinafter Tominaga) and US 20170057504, (hereinafter Lee).

The following is an examiner’s statement of reasons for allowance: 
The primary prior art reference Tominaga discloses an invention that provides an inter-vehicle distance control device wherein a cut-in may be judged to occur when an approach made by other vehicle traveling parallel towards an own vehicle. The calculating section judges at whether or not the distance between the other vehicle and the own vehicle is becoming, and the distance to the other vehicle is repeatedly calculated at a predetermined time interval. The device determines whether or not the transition of the calculated distances exceeds a threshold value is judged. When the distance to the other vehicle is becoming shorter based on the results of a plurality of detection operations by the laterally-adjacent vehicle detecting section, the cut-in detecting section may judge that a cut-in is likely to occur.  However, Tominaga does not explicitly teach identifies the cutting-in vehicle candidate as a preliminary cutting-in vehicle when a change amount of the horizontal position of the cutting-in vehicle candidate is equal to or 

The next prior art reference Lee discloses an invention that provides a vehicle that chooses a target vehicle based on a position of a preceding vehicle and information about a visual line of a driver, both of which are acquired by respective detection units provided in the vehicle, and controls a traveling speed of the vehicle of the driver in relation with the target vehicle.  Lee teaches that the control unit may reduce the traveling speed of the vehicle of the driver based on the information about the reference distance between the vehicle of the driver and the target vehicle which is pre-stored in the storage unit if the distance between the vehicle M of the driver and the target vehicle which is detected by the inter-vehicle distance detection unit is less than the reference distance. In contrast, if the distance between the vehicle of the driver and the target vehicle B which is detected by the inter-vehicle distance detection unit is equal to or more than the reference distance, the control unit may increase the traveling speed of the vehicle of the driver. Lee does not explicitly teach identifies the cutting-in vehicle candidate as a preliminary cutting-in vehicle when a change amount of the horizontal position of the cutting-in vehicle candidate is equal to or more than the first threshold value; and identifies the cutting-in vehicle candidate as the cutting-in vehicle when a change amount of the horizontal position of the cutting-in vehicle candidate is equal to or more than the second threshold value, wherein the processor causes the own vehicle to perform a first operation shortening an inter-vehicle distance between a preceding vehicle and the own vehicle in a case where the preliminary cutting-in vehicle is identified, and wherein the processor causes the own-vehicle to perform a second 

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A vehicle control system comprising: 
a processor configured to: 
recognize a surrounding environment of an own vehicle; 
control a speed or steering of the own vehicle on a basis of the surrounding environment; and 
identify a cutting-in vehicle which will cut in front of the own vehicle, 
wherein the processor: 
identifies a cutting-in vehicle candidate on a basis of a behavior and a position of an other vehicle traveling in an adjacent lane that is adjacent to a traveling lane of the own vehicle; 
determines a first threshold value and a second threshold value that is more than the first threshold value on a basis of a horizontal position of the cutting-in vehicle candidate; 
identifies the cutting-in vehicle candidate as a preliminary cutting-in vehicle when a change amount of the horizontal position of the cutting-in vehicle candidate is equal to or more than the first threshold value; and 
identifies the cutting-in vehicle candidate as the cutting-in vehicle when the change amount of the horizontal position of the cutting-in vehicle candidate is equal to or more than the second threshold value, 

wherein the processor causes the own-vehicle to perform a second operation lengthening the inter-vehicle distance between the preceding vehicle and the own vehicle in a case where the cutting-in vehicle is identified.

Regarding Claim 7, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A vehicle control method of causing a computer to: 
recognize a surrounding environment of an own vehicle; 
control a speed or steering of the own vehicle on a basis of the surrounding environment; and 
identify a cutting-in vehicle which will cut in front of the own vehicle, 
wherein 
a cutting-in vehicle candidate is identified on a basis of a behavior and a position of an other vehicle traveling in an adjacent lane that is adjacent to a traveling lane of the own vehicle; 
a first threshold value and a second threshold value that is more than the first threshold value is determined on a basis of a horizontal position of the cutting-in vehicle candidate; 
the cutting-in vehicle candidate is identified as a preliminary cutting-in vehicle when a change amount of the horizontal position of the cutting-in vehicle candidate is equal to or more than the first threshold value; and 

cause the own vehicle to perform a first operation shortening an inter-vehicle distance between a preceding vehicle and the own vehicle in a case where the preliminary cutting-in vehicle is identified, and 
cause the own vehicle to perform a second operation lengthening the inter-vehicle distance between the preceding vehicle and the own vehicle in a case where the cutting-in vehicle is identified.

Regarding Claim 8, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A non-transitory computer readable storage medium storing a program causing a computer to: 
recognize a surrounding environment of an own vehicle; 
control a speed or steering of the own vehicle on a basis of the surrounding environment; and 
identify a cutting-in vehicle which will cut in front of the own vehicle, 
wherein a cutting-in vehicle candidate is identified on a basis of a behavior and a position of an other vehicle traveling in an adjacent lane that is adjacent to a traveling lane of the own vehicle; 
a first threshold value and a second threshold value that is more than the first threshold value is determined on a basis of a horizontal position of the cutting-in vehicle candidate; 

the cutting-in vehicle candidate is identified as the cutting-in vehicle when the change amount of the horizontal position of the cutting-in vehicle candidate is equal to or more than the second threshold value, and 
cause the own vehicle to perform a first operation shortening an inter-vehicle distance between a preceding vehicle and the own vehicle in a case where the preliminary cutting-in vehicle is identified, and a second operation lengthening the inter-vehicle distance between the preceding vehicle and the own vehicle in a case where the cutting-in vehicle is identified.

Claims 3-6 depend from Claim 1 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668

/Angelina Shudy/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

(Currently Amended) Claim 1.	A vehicle control system comprising: 
a processor configured to: 
recognize a surrounding environment of an own vehicle; 
control a speed or steering of the own vehicle on a basis of the surrounding environment; and 
identify a cutting-in vehicle which will cut in front of the own vehicle, 
wherein the processor: 
identifies a cutting-in vehicle candidate on a basis of a behavior and a position of an other vehicle traveling in an adjacent lane that is adjacent to a traveling lane of the own vehicle; 
determines a first threshold value and a second threshold value that is more than the first threshold value on a basis of a horizontal position of the cutting-in vehicle candidate; 
identifies the cutting-in vehicle candidate as a preliminary cutting-in vehicle when a change amount of the horizontal position of the cutting-in vehicle candidate is equal to or more than the first threshold value; and 
the change amount of the horizontal position of the cutting-in vehicle candidate is equal to or more than the second threshold value, 
wherein the processor causes the own vehicle to perform a first operation shortening an inter-vehicle distance between a preceding vehicle and the own vehicle in a case where the preliminary cutting-in vehicle is identified, and 
wherein the processor causes the own-vehicle to perform a second operation lengthening the inter-vehicle distance between the preceding vehicle and the own vehicle in a case where the cutting-in vehicle is identified.

(Currently Amended) Claim 7.	A vehicle control method of causing a computer to: 
recognize a surrounding environment of an own vehicle; 
control a speed or steering of the own vehicle on a basis of the surrounding environment; and 
identify a cutting-in vehicle which will cut in front of the own vehicle, 
wherein 
a cutting-in vehicle candidate is identified on a basis of a behavior and a position of an other vehicle traveling in an adjacent lane that is adjacent to a traveling lane of the own vehicle; 
a first threshold value and a second threshold value that is more than the first threshold value is determined on a basis of a horizontal position of the cutting-in vehicle candidate; 
the cutting-in vehicle candidate is identified as a preliminary cutting-in vehicle when a change amount of the horizontal position of the cutting-in vehicle candidate is equal to or more than the first threshold value; and 
the change amount of the horizontal position of the cutting-in vehicle candidate is equal to or more than the second threshold value, and 
cause the own vehicle to perform a first operation shortening an inter-vehicle distance between a preceding vehicle and the own vehicle in a case where the preliminary cutting-in vehicle is identified, and 
cause the own vehicle to perform a second operation lengthening the inter-vehicle distance between the preceding vehicle and the own vehicle in a case where the cutting-in vehicle is identified.

(Currently Amended) Claim 8.	A non-transitory computer readable storage medium storing a program causing a computer to: 
recognize a surrounding environment of an own vehicle; 
control a speed or steering of the own vehicle on a basis of the surrounding environment; and 
identify a cutting-in vehicle which will cut in front of the own vehicle, 
wherein a cutting-in vehicle candidate is identified on a basis of a behavior and a position of an other vehicle traveling in an adjacent lane that is adjacent to a traveling lane of the own vehicle; 
a first threshold value and a second threshold value that is more than the first threshold value is determined on a basis of a horizontal position of the cutting-in vehicle candidate; 

the cutting-in vehicle candidate is identified as the cutting-in vehicle when [[a]] the change amount of the horizontal position of the cutting-in vehicle candidate is equal to or more than the second threshold value, and 
cause the own vehicle to perform a first operation shortening an inter-vehicle distance between a preceding vehicle and the own vehicle in a case where the preliminary cutting-in vehicle is identified, and a second operation lengthening the inter-vehicle distance between the preceding vehicle and the own vehicle in a case where the cutting-in vehicle is identified.
End of Amendments